DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on provisional application# 62/667,716 filed on 5/7/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/1/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, 11, 15 and 17 objected to because of the following informalities:  
Claims 1 (lines 8-9), 8 (lines 4-5), 15 (lines 6-7) recites the limitation “one or more computing devices do not support communication.”
Claims 11 (line 4) and 17 (line 4) recites the limitation “the manged network.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference U.S. Patent No. 10,938,663. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the instant application (17/164,459) are anticipated in the claims of U.S. Patent No. 10,938,663. 

Instant Application 17/164,459
Patent No. 10,938,663
Claim 1. A system, comprising: 
one or more processors; and 
a memory comprising machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations associated with an edge gateway application, the operations comprising: 
receiving, via the one or more processors, an indication of one or more computing devices in a managed network; 
determining, via the one or more processors, that the one or more computing devices do not support communication via a particular communication protocol associated with the edge gateway application; 
receiving, via the one or more processors, a representation of program logic associated with a proprietary communication protocol, different than the particular communication protocol, from a remote network management platform associated with the edge gateway application; 
executing, via the one or more processors, the program logic to receive configuration data, operational data, or both, from the one or more computing devices via the proprietary communication protocol; and 

transmitting, via the one or more processors, the configuration data, the operational data, or both, to the remote network management platform.  
remote network management platform configured to manage a managed network, wherein one or more computing devices in the managed network communicate by way of a proprietary protocol and one or more additional computing devices in the managed network communicate by way of an additional protocol different than the proprietary protocol, the remote network management platform comprising: 
     a database configured to store representations of the one or more computing devices and the one or more additional computing devices in the managed network as a plurality of configuration items, and respective sets of program logic configured to support a plurality of communication protocols; and 
     one or more processors configured to: 
     receive, from an edge gateway software application associated with the managed network, one or more requests that identify a first computing device of the one or more computing devices in the managed network that communicates by way of the proprietary protocol and a second computing device of the one or more computing devices in the managed network that communicates by way of the additional protocol; 
based on the one or more requests, select a first set of program logic from the respective sets of program logic that is configured to support the proprietary protocol and a second set of program logic from the respective sets of program logic that is configured to support the additional protocol; 
     transmit, to the edge gateway software application, a first representation of the first set of program logic and a second representation of the second set of program logic, wherein the edge gateway software application is configured to execute the first set of program logic to obtain a first set of configuration and state information from the one or more computing devices and the edge gateway software application is configured to execute the second set of program logic to obtain a second set of configuration and state information from the one or more additional computing devices; 
receive, from the edge gateway software application, the first set of configuration and state information and the second set of configuration and state information; and 
     store, in the database, the first set of configuration and state information and the second set of configuration and state information as respective configuration items corresponding to the one or more computing devices and the one or more additional computing devices.
The system of claim 1, wherein the managed network comprises one or more additional computing devices configured to communicate with the edge gateway application via the particular communication protocol.
Claim 1. A remote network management platform configured to manage a managed network, wherein one or more computing devices in the managed network communicate by way of a proprietary protocol and one or more additional computing devices in the managed network communicate by way of an additional protocol …: 
     

receiving, via the one or more processors, additional configuration data, additional operational data, or both, from the one or more additional computing devices via the particular communication protocol; and 
transmitting, via the one or more processors, the additional configuration data, the additional operational data, or both, to the remote network management platform.

Claim 4. The system of claim 1, wherein determining that the one or more computing devices do not support communication via the particular communication protocol comprises: 
transmitting, via the one or more processors, respective probes to the one or more computing devices via the particular communication protocol; and 



Claim 5. The system of claim 1, wherein the operations comprise transmitting, via the one or more processors, to the remote network management platform, respective identifiers of the one or more computing devices after determining that the one or more computing devices do not support communication via the particular communication protocol.

Claim 6. The system of claim 5, wherein the respective identifiers are indicative of an open transmission control protocol (TCP) or an open user datagram protocol (UDP) port on the one or more computing devices.

Claim 7. The system of claim 1, wherein the remote network management platform is communicatively coupled to a database comprising the program logic and additional 

Claim 8. The A method, comprising: 
     receiving, by one or more processors configured to execute an edge gateway application in a managed network, an indication of one or more computing devices in the managed network; 
     determining, by the one or more processors, that the one or more computing devices do not support communication via a particular communication protocol associated with the edge gateway application; 
     transmitting, by the one or more processors, respective identifiers of the one or more computing devices;
      receiving, by the one or more processors, a representation of program logic associated with a proprietary communication protocol, different than the particular communication protocol, from a remote network management platform associated with the edge gateway application, wherein the remote network management platform is configured to select and transmit the representation of the program logic to the one or more processors based on an association between the respective identifiers and the program logic; 
     executing, by the one or more processors, the program logic to receive configuration data, operational data, or both, from the one or more computing devices via the proprietary communication protocol; and 
     transmitting, by the one or more processors, the configuration data, the operational data, or both, to the remote network management platform.
A method comprising: 
     receiving, by a server device associated with a remote network management platform and from an edge gateway software application associated with a managed network, one or more requests that identify a first computing device of one or more computing devices in the managed network that communicate by way of a proprietary protocol and a second computing device of one or more additional computing devices in the managed network that communicate by way of an additional protocol, wherein the remote network management platform includes a database configured to store representations of the one or more computing devices and the one or more additional computing devices in the managed network as a plurality of configuration items, and respective sets of program logic configured to support a plurality of communication protocols; 
     based on the one or more requests, selecting, by the server device, a first set of program logic from the respective sets of program logic that is configured to support the proprietary protocol and a second set of program logic from the respective sets of program logic that is configured to support the additional protocol; 
     transmitting, by the server device and to the edge gateway software application, a first representation of the first set of program logic and a second representation of the second set of program logic, wherein the edge gateway software application is configured to execute the first set of program logic to obtain a first set of configuration and state information from the one or more computing devices and the edge gateway software application is configured to execute the second set of program logic to obtain a second set of configuration and state information from the one or more additional computing devices; 
     receiving, by the server device and from the edge gateway software application, the first set of configuration and state information and the second set of configuration and state information; and storing, by the server device and in the database, the first set of configuration and state information and the second set of configuration and state information as respective configuration items corresponding to the one or more computing devices and the one or more additional computing devices.


Claim 10. The method of claim 8, wherein the remote network management platform is 

Claim 11. The method of claim 8, wherein the remote network management platform is configured to transmit a graphical user interface to a display device in the managed network, wherein the graphical user interface comprises a map of the managed network, the map including respective states of the one or more computing devices in the manged network, respective dependencies between the one or more computing devices in the managed network, or respective metrics associated with the one or more computing devices in the managed network, or a combination thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Spiess et al. (US 20070283001 A1, hereinafter Spiess). 

Regarding claim 1, Spiess discloses a system, comprising: 
one or more processors 145 (Fig. 1); and 
a memory comprising machine-readable instructions that, when executed by the one or more processors 145, cause the one or more processors 145 to perform operations associated with an edge gateway application 146, the operations comprising 145 (Fig. 1): 
receiving, via the one or more processors 145, an indication of one or more computing devices 106-116 in a managed network 104 (para. [0031], lines 4-9, system monitor 136 may be configured to detect or otherwise determine information related to the devices 106-116, related to the sensor networks 102 and/or 104 as a whole (e.g., to interactions between the devices 106-116), or related to an environment or use of the devices 106-116… system monitor 136 may thus provide, for example, hardware health diagnosis, or may provide statistical data for system software (e.g., names and runtime information regarding the service 124)…); 
determining, via the one or more processors 145, that the one or more computing devices 106-116 do not support communication 510 (Fig. 5) via a particular communication protocol 302b associated with the edge gateway application 146 (Figs. 1-5; paras. [0069], lines 4-10, system monitor 136 may not be able to communicate directly with these devices (e.g., the devices of the sensor network 102), due to their use of the proprietary protocol 302a to communicate with each other…; [0074], lines 1-7, the service gateway 146 may periodically or continuously run queries or otherwise communicate with the devices of the sensor network 104, using a second, proprietary, platform-dependent protocol 302b, so that the proxy generator 402 may periodically or continuously update the generated proxies with current information about the sensor network 104; [0083], lines 13-17, If the requested data is not available in at least one of the system monitors 136, then the message transport system 150 may return a corresponding error message to indicate that the desired system state is not available ); 
receiving, via the one or more processors, a representation 126 of program logic 1216-148 associated with a proprietary communication protocol 302a, different than the particular communication protocol 302b, from a remote network management platform associated with the edge gateway application 146 (Figs. 1-4; Abstract; paras. [0063], lines 3-4, proprietary, platform-dependent format 302a, to and from a network of nodes…; [0074], lines 1-7, the service gateway 146 may periodically or continuously run queries or otherwise communicate with the devices of the sensor network 104, using a second, proprietary, platform-dependent protocol 302b…); 
126-148 to receive configuration data, operational data, or both, from the one or more computing devices 106-116 via the proprietary communication protocol 302a (para. [0069], lines 4-10, system monitor 136 may not be able to communicate directly with these devices (e.g., the devices of the sensor network 102), due to their use of the proprietary protocol 302a to communicate with each other… the message bridge 142 and the native message handler 144 may be configured to expose the desired state information…); and 
transmitting, via the one or more processors, the configuration data, the operational data, or both, to the remote network management platform (para. [0083], lines 4-13, message transport system 150 may thus be used to send the request to all of the system monitors 136, so that, if the requested data is available in at least one of the system monitors 136 (506), then the corresponding system monitor 136 may use the message transport system 150 to return the requested subset (e.g., the subset 210) of the system model 138 (508)…).

Regarding claim 2, Spiess the system of claim 1, wherein the managed network 104 comprises one or more additional computing devices 106-116 configured to communicate with the edge gateway application 146 via the particular communication protocol 302b (Figs. 1-4; Abstract; paras. [0026]-[0027], [0031], lines 4-9; [0047] and [0065]).

Regarding claim 3, Spiess the system of claim 2, wherein the operations comprise: 
receiving, via the one or more processors, additional configuration data, additional operational data, or both, from the one or more additional computing devices 106-116 via the 302b (Figs. 1-5; paras. [0069], lines 4-10; [0074], lines 1-7; [0083], lines 13-17; and 
transmitting, via the one or more processors, the additional configuration data, the additional operational data, or both, to the remote network management platform (para. [0083], lines 4-13).

Regarding claim 4, Spiess the system of claim 1, wherein determining that the one or more computing devices 106-116 do not support communication via the particular communication protocol comprises: 
transmitting, via the one or more processors, respective probes to the one or more computing devices 106-116 via the particular communication protocol 302b (para. [0031], lines 4-9); and 
determining, via the one or more processors, that the respective probes have failed to access the one or more computing devices 106-116 (paras. [0031], lines 4-9; (Figs. 1-5; paras. [0069], lines 4-10; [0074], lines 1-7; [0083], lines 13-17).

Regarding claim 5, Spiess the system of claim 1, wherein the operations comprise transmitting, via the one or more processors, to the remote network management platform, respective identifiers of the one or more computing devices 106-116 after determining that the one or more computing devices 106-116 do not support communication via the particular communication protocol 302b (paras. [0031], lines 4-9; (Figs. 1-5; paras. [0069], lines 4-10; [0074], lines 1-7; [0083], lines 13-17).

Regarding claim 6, Spiess the system of claim 5, wherein the respective identifiers are indicative of an open transmission control protocol (TCP) (para. [0064])or an open user datagram protocol (UDP) port (para. [0091]]) on the one or more computing devices 106-116.

Regarding claim 7, Spiess the system of claim 1, wherein the remote network management platform is communicatively coupled to a database comprising the program logic and additional program logic 126-148 associated with respective communication protocols different than the proprietary communication protocol 302a (paras. [0018], [0029]-[0031] and [0064]).

Claims 8 and 15 incorporates substantively all the limitations of claim 1 in method and non-transitory, computer-readable medium forms rather than system form and are rejected under the same rationale.

Regarding claim 9, Spiess the method of claim 8, wherein the configuration data, the operational data, or both, is stored in a database 126 communicatively coupled to the remote network management platform as one or more configuration items (paras. [0008] and [0039]).

Regarding claim 10, Spiess the method of claim 8, wherein the remote network management platform is configured to generate and transmit, to the one or more processors, one or more tasks associated with controlling respective operations of the one or more computing devices 106-116 based on the configuration data, the operational data, or both (paras. [0008] and [0039]-[0041]).

Regarding claim 11, Spiess the method of claim 8, wherein the remote network management platform is configured to transmit a graphical user interface to a display device in the managed network 104, wherein the graphical user interface comprises a map of the managed network 104, the map including respective states of the one or more computing devices 106-116 in the manged network 104, respective dependencies between the one or more computing devices 106-116 in the managed network 104, or respective metrics associated with the one or more computing devices 106-116 in the managed network 104, or a combination thereof (para. [0061].

Claims 12 and 19 incorporates substantively all the limitations of claim 2 in method and non-transitory, computer-readable medium forms rather than system form and are rejected under the same rationale.

Claims 13 and 20 incorporates substantively all the limitations of claim 3 in method and non-transitory, computer-readable medium forms rather than system form and are rejected under the same rationale.

Claim 14 incorporates substantively all the limitations of claim 6 in method form rather than system form and is rejected under the same rationale.

Claim 16 incorporates substantively all the limitations of claim 5 in method form rather than system form and is rejected under the same rationale.

Claim 17 incorporates substantively all the limitations of claim 11 in non-transitory, computer-readable medium form rather than method form and is rejected under the same rationale.

Claim 18 incorporates substantively all the limitations of claim 9 in non-transitory, computer-readable medium form rather than method form and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/20/2021
/THORNE E WAUGH/Examiner, Art Unit 2457 



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457